Name: Council Regulation (EEC) No 2731/85 of 27 September 1985 temporarly and totally suspending the autonomous common customs tariff duties on certain products falling within subheadings ex 29.04 a III A), ex 39.02 C I A) and 39.02 C I B) and amending, in respect of certain monolithic integrated circuits, falling within subheading ex 85.21 D II, Regulation (EEC) No 1736/85 temporarly suspending the autonomous common customs tariff duties on a number of industrial products
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 1 . 10 . 85 Official Journal of the European Communities No L 259/9 COUNCIL REGULATION (EEC) No 2731/85 of 27 September 1985 temporarily and totally suspending the autonomous Common Customs Tariff duties on certain products falling within subheadings ex 29.04 A III a), ex 39.02 C I a) and 39.02 C I b) and amending, in respect of certain monolithic integrated circuits , falling within subheading ex 85.21 D II, Regulation (EEC) No 1736/85 temporarily suspending the autonomous Common Customs Tariff duties on a number of industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas production within the Community of the products covered by this Regulation is at present inadequate and producers are thus unable to meet the needs of user industries in the Community ; Whereas a total suspension of the autonomous Common Customs Tariff duties on these products is in the Community's interest ; Whereas, in view of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, this suspension measure should be taken only temporarily with its term of validity fixed to coincide with the interests of Community production ; Whereas the autonomous Common Customs Tariff duties on certain monolithic in ­ tegrated circuits were suspended from 1 July to 31 December 1985 by Regulation (EEC) No 1736/85 0 ; Whereas it has proved appropriate to replace the description of such goods by one which is more specific, HAS ADOPTED THIS REGULATION : Article 1 From 1 October to 31 December 1985 the autonomous Common Customs Tariff duties on the following products shall be totally suspended : ex 29.04 A III a) 2-Methylpropan-2-ol (tert-butyl alcohol) with a purity of not less than 90 % but not more than 96 % by weight ; ex 39.02 C I a) Polyethylene, in one of the forms mentioned in note 3 (b) to Chapter 39 , having a density of not less than 0,945 and not more than 0,985, for the manufacture of typewriter ribbon or similar ribbon (') ; ex 39.02 C I b) Transparent polyethylene film, which will split longitudinally when stretched at right angles to its length, having a density of not less than 0,925 and yielding not less than 7 g/m2 and not more than 19 g/m2, for the manufacture of typewriter ribbon or similar ribbon (a). (') Control of the use for this special purpose shall be carried out pursuant to the relevant Commu ­ nity provisions . (') OJ No L 170, 1 . 7 . 1985 , p. 1 . No L 259/ 10 Official Journal of the European Communities 1 . 10 . 85 Article 2 For the period from 1 October until 31 December 1985 , the description of monolithic integrated circuits appearing on page 23 of the edition of the Official Journal of the European Communities in which Regulation (EEC) No 1736/85 is published and com ­ prising in its first indent identification markings MCM 68590, AM 7990, 8001 , 8003 and 82586, is hereby amended as follows : The phrase 'a housing the exterior dimensions of which do not exceed 53 x 16 mm' shall be replaced by : 'a housing the exterior dimensions of which do not exceed 63 x 16 mm'. Article 3 ' This Regulation shall enter into force on 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 September 1985 . For the Council The President R. STEICHEN